The opinion of the court was delivered by
Dawson, J.:
The plaintiff in his official capacity as county treasurer of Linn county issued certain tax receipts to the defendants without receiving the cash therefor. Plaintiff carried the amount as a cash item on his personal responsibility for some time, expecting payment.' Plaintiff, then, as he was bound to do unless he chose to treat the receipts as inadvertently issued and to recall them for cancellation, made good the amount to the county treasury out of his own pocket, and brought this action, in his private capacity, for payment. He prevailed and defendants appeal.
The only question presented touches the sufficiency of the evidence to sustain the judgment, and that matter largely turns on the veracity of the witnesses — who are not before us. We have examined the evidence to support the judgment, not to weigh it but to ascertain its existence. While defendants claimed that they had paid the full amount due for all the tax receipts issued at their behest, the plaintiff’s evidence tended strongly to the contrary; and since the judgment has substantial though controverted evidence to support it, it will have *64to stand. (Bruington v. Wagoner, 100 Kan. 439, 164 Pac. 1057; Wideman v. Faivre, 100 Kan. 102, 106, 163 Pac. 619.)
That the custom of issuing receipts “in bunches” to trusted persons who sent, or who were later to send, their checks therefor, instead of requiring spot cash, United States currency, was not authorized by law is no defense to this action. The plea was full payment, and that was the tenor of defendants’ evidence. But as the trial court did not believe that evidence, the controversy as to the facts is foreclosed; and this requires an affirmance of the judgment.
It is so ordered.